Exhibit 10


SUPPLEMENTAL RETIREMENT AGREEMENT AND RELEASE

        For value received, Bank of Lenawee, a Michigan corporation, and
Pavilion Bancorp, Inc., its holding company (herein collectively referred to as
“Bank of Lenawee” or “Employer”), and Pamela Fisher (hereinafter referred to as
“Fisher”) agree as follows:

1. Termination of Employment. The employment relationship between Fisher and
Bank of Lenawee is hereby terminated by mutual agreement effective April 28,
2006 (the “Termination Date”). All employment and other agreements, contracts,
commitments and understandings between Bank of Lenawee and Fisher whether
written, oral or otherwise, are hereby terminated, ended and void as of the
Termination Date.


2. Consideration. In consideration of the release and other promises made by
Fisher in paragraphs 3, 4, 5, 6, and 7 of this Supplemental Retirement Agreement
and Release, and in full accord, satisfaction and discharge of any and all
obligations, agreements, contracts, commitments, understandings, or otherwise,
Bank of Lenawee agrees to provide the following:


  A. To pay Fisher a severance benefit consisting of salary continuation through
June 30, 2006 at the rate of pay Fisher was earning as of April 28, 2006; and to
pay Fisher an additional severance benefit equal to two hundred fifty-thousand
dollars ($250,000) payable over five (5) years in annual installments of fifty
thousand dollars ($50,000) each July 1st beginning July 1,2006. Such payments
shall be subject to withholding for applicable federal, state and local income
taxes and F.I.C.A.


  B. To provide Fisher with medical and dental coverage until the first of the
month in which Fisher turns age sixty-five (65), September 1, 2014, with premium
payments to be made by the Employer. The coverage provided shall conform
substantially to that provided by the Employer to its employees.


  C. To provide medical and dental coverage to her current spouse through June
30, 2006; and to provide the option to extend medical and dental coverage to her
current spouse until September 1, 2014 as long as Fisher is also enrolled and
pays the additional premium of the spousal coverage on a monthly basis.


  It is understood that the foregoing payments and benefits provided by Bank of
Lenawee are good and valuable consideration for this Supplemental Retirement
Agreement and Release and do not constitute monies or benefits to which Fisher
is otherwise entitled as part of her prior employment with Bank of Lenawee.


  The payments referended in (A) and other obligations under this Supplemental
Retirement Agreement and Release are unfunded and unsecured promises of the
Employer to pay money or provide benefits in the future. Fisher shall not have
the right to assign or pledge her interests in this Agreement to any other
person except a named beneficiary to receive benefits in the event of her death.
If Fisher dies before receiving the full amount under (A) above, payments
hereunder shall continue to be made to the named beneficiary or her estate.


3.
Release by Fisher. In consideration of the payments and benefits specified in
Section 2 above, Fisher, on behalf of herself and her heirs, legal
representatives and assigns, hereby releases and forever discharges Bank of
Lenawee, Pavilion Bancorp, Inc. and their Boards of Trustees, officers,
divisions, units, successors, assigns, affiliates, agents, employees, former
employees, and attorneys (hereafter “the Released Parties”) of and from all
actions, causes of action, claims, demands, compensatory, exemplary, statutory
and punitive damages, costs, suits, debts, dues, sums of money, fees, covenants,
contracts, liens, controversies, agreements, promises, judgments, liability and
any and all consequential damages whatsoever, in law or in equity, which against
the Released Parties, Fisher, individually or in any representative capacity
had, now has or may or shall have by reason of any matter, fact, representation,
cause or thing of any conceivable kind and character whatsoever, and which have
occurred up to and including the date this Supplemental Retirement Agreement and
Release becomes effective pursuant to Section 9 of this Agreement. This
Supplemental Retirement Agreement and Release includes specifically, but not by
way of limitation, any and all claims of discrimination, wrongful discharge,
breach of contract, fraud, promissory estoppel, misrepresentation, retaliation,
all claims under or in connection with the Age Discrimination in Employment Act
(ADEA), the Older Workers Benefit Protection Act, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Employee Retirement Income
Security Act of 1974, the Family Medical Leave Act, the Michigan Elliott-Larsen
Civil Rights Act, the Michigan Persons With Disabilities Civil Rights Act, the
Americans with Disabilities Act, the Whistleblowers’ Protection Act, and any
other Michigan and Federal statutes and the common law of the State of Michigan
and the United States, actions based on tort, public policy, defamation or
injuries incurred on the job or incurred as a result of loss of employment, and
any and all claims and demands of every conceivable kind based upon or in
connection with or involving Fisher’s employment and the termination of such
employment.


Page 1 of 5

--------------------------------------------------------------------------------



  Nothing in this Supplemental Retirement Agreement and Release shall constitute
a waiver of any claim or right of Fisher that may arise from events occurring
after this Supplemental Retirement Agreement and Release becomes effective, of
claims for workers’ compensation or unemployment compensation benefits, or of
the right to file a charge with or participate in an investigation conducted by
the Equal Employment Opportunity Commission. This release by Fisher becomes
effective and enforceable as provided in Section 9 of this Agreement.


4. Waiver of Rights To Sue or Proceed. In further consideration of the receipt
of the consideration described in Section 2, I, Pamela Fisher, do hereby
covenant with the Released Parties that I will not sue or proceed in any manner,
whether at law or in equity, against any or all of them, for or on account of
any claim of any nature whatsoever, including but not limited to any claim for
injuries or compensatory, exemplary, statutory or punitive damages as a result
of the events arising out of or relating in any way to the termination of my
employment or any events arising out of or relating in any way to my former
employment with Bank of Lenawee. I, Pamela Fisher, hereby covenant and agree
that this Supplemental Retirement Agreement and Release may be pleaded as a full
and complete defense to, and be used as a basis for, an injunction against any
action, suit, or other proceeding which may be instituted, prosecuted or
attempted by me or by my respective heirs, legal representatives or assigns in
breach hereof.


5. Waiver of Reinstatement and Reemployment. Fisher hereby expressly waives
recall and/or reinstatement to any position with Bank of Lenawee, and Fisher
represents and covenants and agrees that she will not in the future seek or
apply for employment, recall, reemployment or reinstatement with Bank of Lenawee
in any capacity.


6. Purpose and Intent. The parties intend that this Agreement will irrevocably
bar any action or claim whatsoever by Fisher against the Employer for any
injuries or damages, whether known or unknown, sustained or to be sustained, as
a result of Bank of Lenawee’s acts, omissions and conduct having occurred up to
and including the effective date of this Agreement, including but not limited
to, the termination of Fisher’s employment.


  It is further understood and agreed, however, that this Supplemental
Retirement Agreement and Release does not prevent Fisher from filing a charge
with the EEOC or participating in an EEOC investigation or proceeding.


7. Confidentiality, Trade Secrets and Non-Compete Agreements. Fisher agrees to
treat the terms of this Supplemental Retirement Agreement and Release as
confidential. Fisher agrees not to disclose either directly or indirectly the
terms of, and amounts paid under, this Supplemental Retirement Agreement and
Release to the media, to the public or to any other employees or former
employees of Bank of Lenawee.


  Fisher further agrees that she shall not, without the prior written consent of
Bank of Lenawee, utilize or divulge to anyone any Confidential Information that
she received, obtained or learned about as a result of her employment by Bank of
Lenawee or any of its affiliates or subsidiaries. The term “Confidential
Information” shall mean and include without limitation: (1) all of Bank of
Lenawee’s trade secrets; (2) customer information; (3) confidential or
proprietary information relating to Bank of Lenawee’s finances, its current and
future business strategies, and its current and future plans for product
development; and (4) any other confidential or proprietary information relating
to Bank of Lenawee’s programs, policies and procedures. It is not intended that
this paragraph cover commonly known information in the industry and/or public
knowledge or information that is readily available from third party sources.
Further, Fisher agrees that she will make no attempt whatsoever to induce or
encourage any other employee of the Employer or any of their affiliates to leave
such employment for employment with any other entity engaged in any line of
business competitive with the Employer or any of their affiliates.


Page 2 of 5

--------------------------------------------------------------------------------



  Fisher agrees for a period of five (5) years following the date of termination
of my employment with the Employer, I shall not engage in any work for or on
behalf of, be employed by, or contribute any knowledge in any way to:


  (a) Any other banking, financial or lending institution, credit union, savings
and loan association, insurance agency or any business that is substantially
similar, in whole or in part, to business of the Employer and which operates in
Lenawee County, Michigan. I expressly covenant and agree that I will not, for a
period of five (5) years from the date of termination of my employment with the
Employer, compete with the Employer, directly or indirectly, as an employee,
agent, director, officer, or consultant, of any business that is substantially
similar, in whole or in part, to the business carried on by the Employer.


  Fisher warrants that she has returned to the Employer all of its property,
keys, credit cards, pagers, telephones, computers, notes, memoranda, writings,
lists, files, reports, customer lists, correspondence, tapes, disks, cards,
surveys, maps, logs, machines, technical data or any other tangible or
intangible property or assets which has been furnished to her by the Employer.
Upon the Employer’s reasonable request, Fisher will assist and cooperate with
the Employer in effecting a smooth transition of responsibility and in
connection with any government, regulatory, legal or business matters with which
Fisher was involved during the course of her employment.


8. Non-disparagement.   Fisher agrees to be supportive of the Employer and its
officers, staff, directors and employees for the duration of this Agreement.


9. Representation. As a substantial and material term of this Supplemental
Retirement Agreement and Release, Fisher represents and warrants that Fisher has
suffered no personal or mental injuries related to or arising out of her
employment with any party released herein for which Fisher is or might be
entitled to Workers’ Compensation Coverage.


10. Waiting and Revocation Periods. Fisher expressly acknowledges that she has
been advised and instructed by the Employer that she has the right to consult an
attorney and that she should review the terms of this Supplemental Retirement
Agreement and Release with counsel of her own selection. Fisher further confirms
that she has had at least forty-five (45) days within which to consider this
information and the terms of this Supplemental Retirement Agreement and Release,
that she has had the opportunity to review this Supplemental Retirement
Agreement and Release with counsel of her own choice, that she has had ample
time to study this Supplemental Retirement Agreement and Release, that she has
carefully read the terms of this Supplemental Retirement Agreement and Release
and is fully aware of the Supplemental Retirement Agreement and Release’s
contents and legal effects, and that she knowingly executes this Supplemental
Retirement Agreement and Release voluntarily and of her own free will. Fisher
expressly acknowledges that this Agreement constitutes a knowing and voluntary
waiver under the Older Workers Benefit Protection Act and that this Supplemental
Retirement Agreement and Release complies with the provisions of the Older
Workers Benefit Protection Act.


Page 3 of 5

--------------------------------------------------------------------------------



  Fisher understands and agrees that this Supplemental Retirement Agreement and
Release is revocable by her for seven (7) days following the signing of this
Supplemental Retirement Agreement and Release by her, and that this Supplemental
Retirement Agreement and Release shall not become effective or enforceable until
that revocation period has expired. This Supplemental Retirement Agreement and
Release automatically becomes enforceable and effective on the eighth (8th) day
after the date this Supplemental Retirement Agreement and Release is signed by
her. This Supplemental Retirement Agreement and Release may be revoked by a
writing sent certified mail by her to the Employer and postmarked no later than
the seventh (7th) day after the day the Supplemental Retirement Agreement and
Release is signed by her (unless that day is a Sunday or a legal holiday, in
which event the period is extended to the next day there is mail service).


11. Paid Time Off and Holiday Pay. Bank of Lenawee agrees to pay Fisher four
hundred eighty-eight (488) hours of Paid Time Off (PTO) at 100% of the full rate
of the base pay she was earning as of April 28, 2006.


12. Successors. In the event Pavilion Bancorp, Inc. or the Bank of Lenawee is
purchased or acquired, this Agreement shall be binding upon the successor in
interest.


13. Entire Agreement. This Supplemental Retirement Agreement and Release
contains the entire agreement of the parties and supersedes all other
agreements, written or otherwise. This Supplemental Retirement Agreement and
Release cannot be altered or amended except in writing, which must be signed by
Fisher and the Chairman of Pavilion Bancorp, Inc. to be valid and binding. In no
event shall this Supplemental Retirement Agreement and Release be modified by
any oral statements, agreements, commitments or understandings.


14. Choice of Law and Severability. The terms of this Supplemental Retirement
Agreement and Release are contractual and not a mere recital. The terms and
conditions of this Supplemental Retirement Agreement and Release shall be
construed in accordance with the laws of the State of Michigan. If any provision
of this Agreement shall for any reason be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provision hereof, but
this Agreement shall, in such event, be construed as if such invalid and/or
unenforceable provision had never been contained herein. At all times, this
Supplemental Retirement Agreement and Release will also be interpreted and
administered to maintain intended income tax deferral in accordance with Section
409A of the Internal Revenue Code and regulations and other guidance issued
thereunder.


Page 4 of 5

--------------------------------------------------------------------------------



15. Free Act and Deed. Fisher further states that she has carefully read the
foregoing Supplemental Retirement Agreement and Release, that she has discussed
its terms with her attorney and that she fully understands the same, and that
she executes the same as her own free act and deed.


        Fisher has executed this Supplemental Retirement Agreement and Release
this 24th day of April, 2006.

THIS IS A RELEASE

IN THE PRESENCE OF:

/s/ Carol A.Wendelcke     

______________ READ BEFORE SIGNING



/s/ Pamela Fisher      
Pamela Fisher


STATE OF MICHIGAN)

COUNTY OF LENAWEE)
: ss


        On this 24th day of April, 2006, before me, a notary public in and for
said county and state, personally appeared Pamela Fisher, to me known to be the
person named in and who signed the foregoing Supplemental Retirement Agreement
and Release and who acknowledged the same to be his own free act and deed.

/s/ Carol A. Wendelcke     
Notary Public, Lenawee County, Michigan
My commission expires: June 15, 2007



IN THE PRESENCE OF:

/s/ Amy M. Bergman     

By: BANK OF LENAWEE

/s/ Richard J. DeVries     
President & CEO



IN THE PRESENCE OF:

/s/ Amy M. Bergman     

By: PAVILION BANCORP, INC.

/s/ Douglas L. Kapnick     
Chairman, Pavilion Bancorp, Inc.



Page 5 of 5

--------------------------------------------------------------------------------




VOLUNTARY WAIVER OF 45-DAY
REVIEW AND CONSIDERATION PERIOD

        I, Pamela Fisher, understand that Paragraph 10 of the attached
Supplemental Retirement Agreement and Release specifically provides me with up
to forty-five (45) days within which to consider the Supplemental Retirement
Agreement and Release and the information attached as Exhibit A. By signing this
Voluntary Waiver, I knowingly and voluntarily choose to waive the remainder of
the 45-day time period and accept a shortening of the 45-day time period to the
date of my signing of this Voluntary Waiver. I make this waiver without any
inducement by the Released Parties, whether through fraud, misrepresentation,
oral or written statements, promises, or threats to withdraw or alter the
consideration and other terms offered in the Supplemental Retirement Agreement
and Release prior to the expiration of the 45-day time period, or any other act.

        I further understand and agree that all other provisions of the
Supplemental Retirement Agreement and Release continue to apply to me and
specifically acknowledge and understand that the 7 day revocation period set
forth in Paragraph 10 of the attached Release has not been shortened or waived
and will commence as of the date of my signing this Voluntary Waiver.

Dated: 4/24/06 Pamela Fisher     
Pamela Fisher (Please Print)

/s/ Pamela Fisher     
Signature


Subscribed and sworn to before me
This 24th day of April, 2006.

/s/ Carl A. Wendelcke    
Notary Public